Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 27, 2016, is by and among INVENTURE FOODS, INC., a Delaware
corporation (the “Parent Borrower”), the Subsidiaries of the Parent Borrower
identified on the signature pages hereof (such Subsidiaries, together with the
Parent Borrower, are referred to herein each individually as a “Borrower” and
individually and collectively, jointly and severally, as “Borrowers”), the
lenders from time to time party to the Credit Agreement defined below (the
“Lenders”) and BSP AGENCY, LLC, a Delaware limited liability company, in its
capacity as agent for each member of the Lender Group (in such capacity,
together with its successors and assigns in such capacity, the “Agent”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Credit Agreement dated as of November 18, 2015 (as amended by that certain First
Amendment to Credit Agreement dated as of March 9, 2016 and as may be further
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);

 

WHEREAS, the Borrowers have requested that the Lenders amend certain provisions
of the Credit Agreement; and

 

WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein and in accordance with the applicable provisions of the Intercreditor
Agreement.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

AMENDMENTS TO CREDIT AGREEMENT

 

1.1          Amendment to Section 2.10.  Section 2.10 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

2.10        Fees.

 

(a)           Borrowers shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

 

(b)           In addition to any Make-Whole Premium or Call Premium applicable
thereto, to the extent the Borrowers make any payment or prepayment of principal
with respect to the Loans after the Second Amendment Effective Date, other than
regularly scheduled principal payments pursuant to Section 2.1(a), the Borrowers
shall pay to the Agent for the ratable account of each of the Lenders, a
non-refundable fee in the amount of 2.00% of the aggregate principal amount of
all outstanding Loans (the “Second Amendment Fee”).  Such  Second Amendment Fee
shall be due and payable on the date of prepayment (whether or not an Event of
Default is occurring and prior to and after acceleration of the Loans).

 

--------------------------------------------------------------------------------


 

1.2          Amendment to Section 7.1.  Section 7.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

7.1          Fixed Charge Coverage Ratio.  Commencing with the second fiscal
quarter of 2017, Borrowers will have a Fixed Charge Coverage Ratio, measured at
the end of each fiscal quarter for the four (4) quarters then ended, of at least
1.1:1.0.

 

1.3          Amendment to Section 7.2.  Section 7.2 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

7.2          Total Leverage Ratio.  Borrowers will have a Total Leverage Ratio,
measured at the end of each fiscal quarter during the period below, of not more
than the ratio set forth opposite such date below:

 

Fiscal Quarters Ending

 

Ratio

April 2, 2017 through July 1, 2017

 

4.25:1.00

July 2, 2017 through September 30, 2017

 

4.00:1.00

October 1, 2017 through March 31, 2018

 

3.75:1.00

April 1, 2018 and thereafter

 

3.50:1.00

 

1.4          Amendment to Section 7.  Section 7 is hereby amended by adding the
following new Section 7.3 to the end of such Section:

 

7.3          Consolidated EBITDA.  Commencing with the fiscal month ending
April 30, 2017, Borrowers will have EBITDA, measured at the end of each fiscal
month for the twelve (12) months then ended, of at least $18,000,000.

 

1.6          Amendment to Section 9.1.  Section 9.1 of the Credit Agreement is
hereby amended by adding the following new paragraph to the end of such Section.

 

Without limiting the generality of Sections 2.4(g) and 2.10(b), and
notwithstanding anything to the contrary in this Agreement or any Loan Document,
it is understood and agreed that if the Obligations are accelerated hereunder
pursuant to this Section 9.1, the Make-Whole Premium, the Call Premium and the
Second Amendment Fee, if any, determined as of the date of acceleration, will
also be due and payable and will be treated and deemed as though the applicable
Loans were prepaid and the applicable Commitments were terminated as of such
date and shall constitute part of the Obligations for all purposes herein.  The
Make-Whole Premium, the Call Premium and the Second Amendment Fee, if any, shall
also be payable in the event the Obligations (and/or this Agreement) are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means.  THE LOAN PARTIES EXPRESSLY
WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR
MAY PROHIBIT THE COLLECTION OF THE FOREGOING MAKE-WHOLE PREMIUM, CALL PREMIUM OR
SECOND AMENDMENT FEE IN

 

2

--------------------------------------------------------------------------------


 

CONNECTION WITH ANY SUCH ACCELERATION.  The Loan Parties expressly agree that
(i) the Make-Whole Premium, the Call Premium and the Second Amendment Fee are
reasonable and are the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel, (ii) the Make-Whole
Premium, the Call Premium and the Second Amendment Fee shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(iii) there has been a course of conduct between Lenders and the Loan Parties
giving specific consideration in this transaction for such agreement to pay the
Make-Whole Premium, the Call Premium and the Second Amendment Fee, (iv) the Loan
Parties shall be estopped hereafter from claiming differently than as agreed to
in this Section 9.1, (v) their agreement to pay the Make-Whole Premium, the Call
Premium and the Second Amendment Fee is a material inducement to the Lenders to
make the Loans, and (vi) (A) the Make-Whole Premium, the Call Premium and the
Second Amendment Fee represent a good faith, reasonable estimate and calculation
of the lost profits or damages of the Lenders, (B) it would be impractical and
extremely difficult to ascertain the actual amount of damages to the Lenders or
profits lost by the Lenders as a result of such prepayment and (C) the such
Make-Whole Premium, the Call Premium and the Second Amendment Fee represent
liquidated damages and compensation for the costs of making funds available
hereunder.

 

1.7          Amendment to Section 9.3.  Section 9.3 of the Credit Agreement is
hereby amended by relettering the subsections in such Section such that
subsection (g) shall become subsection (a), subsection (h) shall become
subsection (b), subsection (i) shall become subsection (c), subsection (j) shall
become subsection (d) and subsection (a) shall become subsection (e).

 

1.8          Amendment to Section 9.3(e)(A).  Section 9.3(e)(A) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

(A) not be exercised on or prior to the fiscal quarter ended September 30, 2017,

 

1.9          New Definitions.  The following definitions are hereby added to
Schedule 1.1 to the Credit Agreement in the appropriate alphabetical order

 

“Second Amendment Effective Date” shall mean September 27, 2016.

 

“Second Amendment Fee” has the meaning specified therefore in Section 2.10(b).

 

1.10        Amendment to Definition of Applicable Margin.  The definition of
“Applicable Margin” set forth in Schedule 1.1 to the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Total Leverage Ratio of
Borrowers for the most recently completed fiscal month; provided, that for the
period from the Closing Date through and including the date that the financial
statements and Compliance Certificate required by Section 5.1 for the fiscal
quarter ending on or about December 31, 2016 has been delivered to the Agent,
the Applicable Margin shall be set at the margin in the row styled “Level II”;
provided further, that any time an Event of Default has occurred and is
continuing, the Applicable Margin shall be set at the margin in the row styled
“Level II”:

 

3

--------------------------------------------------------------------------------


 

Level

 

Total Leverage Ratio

 

Applicable Margin
Relative to Base Rate
Loans (the “Base Rate
Margin”)

 

Applicable Margin
Relative to LIBOR
Rate Loans (the
“LIBOR Rate
Margin”)

 

I

 

<3.25 to 1.00

 

6.50

%

7.50

%

II

 

>3.25 to 1.00

 

7.00

%

8.00

%

 

Subject to the foregoing terms, each change in the Applicable Margin resulting
from a change in the Total Leverage Ratio shall be effective with respect to all
Loans outstanding on and after the first Business Day following delivery to
Agent of the financial statements required by Section 5.1 and the Compliance
Certificate required by Section 5.1 indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
Compliance Certificate indicating another such change; provided that if
Borrowers fail to deliver any such financial statement or Compliance Certificate
as and when required to be delivered under Section 5.1, the Total Leverage Ratio
shall be deemed to be in excess of 3.25 to 1.00 (solely for purposes of this
definition) during the period from the date on which such financial statement or
certificate was required to be delivered until such financial statement or
certificate is actually delivered.  In the event that any financial statements
or Compliance Certificate is shown to be, or is acknowledged in writing to be,
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period than the Applicable Margin applied
for such period, then Borrowers shall promptly deliver to Agent a corrected
certificate for such period and (i) in the event of a higher Applicable Margin,
Borrowers shall promptly (and, in any event, within ten Business Days after such
inaccuracy is discovered) pay to Agent, for the benefit of the Lenders, the
accrued additional interest owing as a result of such higher Applicable Margin
for such period, or (ii) in the event of a lower Applicable Margin, the each
Lender shall either (x) promptly (and in any event, within ten Business Days
after such inaccuracy is discovered) pay to Borrowers the additional interest
paid by Borrowers as a result of such lower Applicable Margin for such period,
or (y) reduce the next payments that are due and owing from Borrowers hereunder
by such amount.  Notwithstanding the foregoing to the contrary, as of the Second
Amendment Effective Date, the Applicable Margin shall be set at the margin in
the row styled “Level II”.

 

1.11        Amendment to Schedule 5.1.  Schedule 5.1 to the Credit Agreement is
hereby amended and restated in its entirety as set forth on Schedule 5.1 hereto.

 

ARTICLE II
CONDITIONS TO EFFECTIVENESS

 

2.1          Closing Conditions.  This Amendment shall become effective as of
the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Agent):

 

(a)           Executed Amendment.  The Agent shall have received a copy of this
Amendment duly executed by each of the Loan Parties, the Required Lenders and
the Agent.

 

(b)           Default.  After giving effect to this Amendment, no Default or
Event of Default shall exist.

 

(c)           Fees and Expenses.

 

4

--------------------------------------------------------------------------------


 

(i)            The Agent shall have received from the Parent Borrower, for the
account of each Lender that executes and delivers this Amendment to the Agent by
5:00 p.m. (EST.) on or before the Amendment Effective Date (each such Lender, a
“Consenting Lender”, and collectively, the “Consenting Lenders”), an amendment
fee as set forth in the fee letter dated as of even date herewith by and between
the Parent Borrower, on behalf of the Borrowers, and the Agent, on behalf of the
Consenting Lenders.

 

(ii)           The Agent shall have received from the Parent Borrower such other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and King & Spalding LLP shall have received
from the Parent Borrower payment of all outstanding fees and expenses previously
incurred and all fees and expenses incurred in connection with this Amendment.

 

(d)           Miscellaneous.  All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Agent and its counsel.

 

ARTICLE III
MISCELLANEOUS

 

3.1          Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

3.2          Representations and Warranties of the Loan Parties.  Each of the
Loan Parties represents and warrants as follows:

 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

 

(d)           After giving effect to this Amendment, the representations and
warranties set forth in Article 4 of the Credit Agreement are true and correct
as of the date hereof (except for those which expressly relate to an earlier
date).

 

(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.

 

5

--------------------------------------------------------------------------------


 

(f)            The Loan Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Agent, for the benefit of the
Lenders, which security interests and Liens are perfected in accordance with the
terms of the Loan Documents and prior to all Liens other than Permitted Liens.

 

(g)           The Obligations are not reduced or modified by this Amendment and
are not subject to any offsets, defenses or counterclaims.

 

3.3          Reaffirmation of Obligations.  Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

 

3.4          Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

 

3.5          Expenses.  Each Borrower agrees to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Agent’s legal counsel.

 

3.6          Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Agent, as is necessary to carry out the intent
of this Amendment.

 

3.7          Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.8          Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.

 

3.9          No Actions, Claims, Etc.  As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such Persons, or failure of such
Persons to act under the Credit Agreement on or prior to the date hereof.

 

3.10        GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

3.11        Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

6

--------------------------------------------------------------------------------


 

3.12        General Release.  In consideration of the Agent’s and the Required
Lenders’ willingness to enter into this Amendment, each Loan Party hereby
releases and forever discharges the Agent, the Lenders and the Agent’s, and the
Lender’s respective predecessors, successors, assigns, officers, managers,
members, partners, equityholders, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Bank Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, including, without limitation, all claims, demands, and
causes of action for contribution and indemnity, whether arising at law or in
equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which any Loan Party may
have or claim to have against any of the Bank Group in any way related to or
connected with the Loan Documents and the transactions contemplated thereby.

 

3.13        Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. 
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Section 12 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWERS:

INVENTURE FOODS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

 

 

RADER FARMS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

 

 

FRESH FROZEN FOODS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

 

 

WILLAMETTE VALLEY FRUIT COMPANY,

 

a Delaware corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

POORE BROTHERS-BLUFFTON, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

 

 

BOULDER NATURAL FOODS, INC.,

 

an Arizona corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

 

 

TEJAS PB DISTRIBUTING, INC.,

 

an Arizona corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

 

 

LA COMETA PROPERTIES, INC.,

 

an Arizona corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

 

 

 

 

BN FOODS, INC.,

 

a Colorado corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:  Steve Weinberger

 

Title:  Chief Financial Officer

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

BSP AGENCY, LLC, a Delaware limited liability company, as Agent

 

 

 

 

By:

/s/ Bryan Martoken

 

Name:  Bryan Martoken

 

Title:  Chief Financial Officer

 

 

 

 

 

PECM STRATEGIC FUNDING L.P.,

 

as a Lender

 

 

 

By: PECM Strategic Funding GP, L.P., its

 

general partner

 

 

 

By: PECM Strategic Funding GP Ltd.,

 

its general partner

 

 

 

 

By:

/s/ Bryan Martoken

 

Name:  Bryan Martoken

 

Title:  Chief Financial Officer

 

 

 

 

 

GRIFFIN-BENEFIT STREET PARTNERS BDC CORP, as a Lender

 

 

 

 

 

 

By:

/s/ Howard S. Hirsul

 

Name:  Howard S. Hirsul

 

Title:  VP - Secretary

 

 

 

 

 

BENEFIT STREET PARTNERS SMA-C L.P., as a Lender

 

 

 

 

By:

/s/ Bryan Martoken

 

Name:  Bryan Martoken

 

Title:  Chief Financial Officer

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PROVIDENCE DEBT FUND III L.P.,

 

as a Lender

 

 

 

By: Providence Debt Fund III GP L.P., its general

 

partner

 

 

 

By: Providence Debt Fund III Ultimate GP Ltd., its

 

general partner

 

 

 

 

By:

/s/ Bryan Martoken

 

Name:  Bryan Martoken

 

Title:  Chief Financial Officer

 

 

 

 

 

BENEFIT STREET PARTNERS CAPITAL OPPORTUNITY FUND SPV LLC, as a Lender

 

 

 

By: Benefit Street Partners Capital Opportunity Fund L.P., its managing member

 

 

 

By: Benefit Street Partners Capital Opportunity Fund GP L.P., its general
partner

 

 

 

By: Benefit Street Partners Capital Opportunity Fund Ultimate GP LLC, its
general partner

 

 

 

 

By:

/s/ Bryan Martoken

 

Name:  Bryan Martoken

 

Title:  Chief Financial Officer

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 5.1

 

Financial Statements, Reports, Certificates

 

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:

 

if an Event of Default has occurred and is continuing and in any event,
commencing with the fiscal month ending April 30, 2017, as soon as available,
but in any event within 30 days (45 days in the case of a month that is the end
of one of Parent Borrower’s fiscal quarters) after the end of each month during
each of Borrower’s fiscal years,

 

an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow and statement of shareholder’s equity covering Parent
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, together with a corresponding discussion and analysis
of results from management,

 

(a)                   a Compliance Certificate along with the underlying
calculations, including the calculations to arrive at EBITDA,

 

(b)                   to the extent applicable, a calculation of the Fixed
Charge Coverage Ratio and the Total Leverage Ratio that is required to be
delivered under the Agreement, and

 

(c)       any compliance certificate delivered under the ABL Credit Agreement.

 

 

 

as soon as available, but in any event within 45 days after the end of each
quarter during each of Parent Borrower’s fiscal years,

 

 

an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow and statement of shareholder’s equity covering Parent
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, prepared in accordance with GAAP as well as on an
internally-determined “mark-to-market” basis, together with a corresponding
discussion and analysis of results from management,

 

(a)      a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA to the extent applicable,

 

(b)                   a calculation of the Fixed Charge Coverage Ratio and Total
Leverage Ratio that is required to be delivered under the Agreement,

 

(c)                    a certification of compliance with all applicable United
States Department of Agriculture and the Food and Drug Administration rules and
policies and rules and policies of any other Governmental Authority relating to
Food Security Laws, including, if requested by Agent, a third-party expert
certification audit or Food and Drug Administration inspection of the Loan
Parties quality system, and

 

(d)      any compliance certificate delivered under the ABL Credit Agreement.

 

--------------------------------------------------------------------------------


 

as soon as available, but in any event within 90 days after the end of each of
Parent Borrower’s fiscal years,

 

 

(a)      consolidated and consolidating financial statements of Parent Borrower
and its Subsidiaries for each such fiscal year, audited by independent certified
public accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with Article 7 of the Agreement (other than any qualification or exception
attributable solely to the occurrence of the stated maturity of any Revolving
Loans within 12 months after the date of such opinion)), by such accountants to
have been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, statement of cash flow, and statement
of shareholder’s equity, and, if prepared, such accountants’ letter to
management), as well as on an internally-determined “mark-to-market” basis,

 

(b)                   a Compliance Certificate along with the underlying
calculations, including the calculations to arrive at EBITDA to the extent
applicable,

 

(c)                    a calculation of the Fixed Charge Coverage Ratio and
Total Leverage Ratio that is required to be delivered under the Agreement, and

 

(d)      any compliance certificate delivered under the ABL Credit Agreement.

 

 

 

as soon as available, but in any event within 15 days after the start of each of
Parent Borrower’s fiscal years, 

 

(a)      copies of Parent Borrower’s Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent,
exercising reasonable (from the perspective of a secured term-based lender)
business judgment, for the forthcoming 3 years, certified by the chief financial
officer of Parent Borrower as being such officer’s good faith estimate of the
financial performance of Parent Borrower during the period covered thereby.

 

 

 

if and when filed by Parent Borrower,

 

(a)      Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports (if any when requested by Agent),

 

(b)                   any other filings made by Parent Borrower with the SEC,
and

 

(c)       any other information that is provided by Parent Borrower to its
shareholders generally.

 

 

 

promptly, but in any event within 5 days after any Loan Party has knowledge of
any event or condition that constitutes a Default or an Event of Default,

 

(a)      notice of such event or condition and a statement of the curative
action that the Borrowers propose to take with respect thereto.

 

--------------------------------------------------------------------------------


 

promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent Borrower or any of its
Subsidiaries,

 

(a)      notice of all actions, suits, or proceedings brought by or against
Parent Borrower or any of its Subsidiaries before any Governmental Authority
which reasonably could be expected to result in a Material Adverse Effect.

 

 

 

upon the request of Agent,

 

(a)      any other information reasonably requested relating to the financial
condition of Parent Borrower or its Subsidiaries.

 

--------------------------------------------------------------------------------